EXHIBIT 10.01

EMPLOYMENT AGREEMENT

      THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 20, 2006
between IRA BAHR, an individual with a residence at 1119 S. Gilpin St. Denver,
Colorado (the “Executive”), and NEW FRONTIER MEDIA, INC. (“New Frontier”), a
Colorado corporation with a principal office at 7007 Winchester Circle, Suite
200, Boulder, Colorado, recites and provides as follows:

      WHEREAS, New Frontier desires to retain the services of Executive, and
Executive desires to be employed by New Frontier, all on the terms and subject
to the conditions set forth herein.

      NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, New Frontier and Executive agree as follows:

      1. EMPLOYMENT PERIOD. New Frontier hereby agrees to employ Executive, and
Executive hereby agrees to accept employment by New Frontier, in accordance with
the terms and provisions of this Agreement, for the period commencing on January
20, 2006 (“the Effective Date”) and ending at midnight on July 31, 2008 (the
“Employment Period”).

      2. TERMS OF EMPLOYMENT.

            A. POSITION AND DUTIES.

                    (i) During the Employment Period, Executive shall perform
such duties, and have such title, as New Frontier Media, Inc., through its Board
of Directors or the Board’s designee (collectively “the Board”), in its sole
discretion, shall determine. The Board has determined that, at the outset of the
Employment Period, Executive shall serve as Vice President of Marketing and
Corporate Strategy of New Frontier reporting to the President of New Frontier,
with duties commensurate with that position.

                    (ii) During the Employment Period, Executive agrees to
devote his full-time attention to the business and affairs of New Frontier.
Executive’s employment under this Agreement shall be Executive’s exclusive
employment during the term of this Agreement.

            B. COMPENSATION.

                    (i) Base Salary. During the Employment Period, Executive
shall receive a base salary (“Base Salary”), which shall be paid in equal
installments on a biweekly basis, at the rate of Three Hundred Thousand Dollars
($300,000.00) per annum. During the Employment Period, the Base Salary shall be
reviewed at least annually. Any increase in Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. The term
Base Salary as used in this Agreement shall mean the Base Salary as so
increased.

                    (ii) Expenses. During the Employment Period, Executive shall
be entitled to receive reimbursement for all employment-related expenses
incurred by Executive in accordance with the policies, practices and procedures
of New Frontier as in effect generally from time to time after the Effective
Date with respect to executives of New Frontier.

                    (iii) Vacation and Sick Leave. Executive acknowledges that
Company has no policy concerning vacation time or sick leave applicable to its
executive level employees and, by executing this Agreement, Executive
acknowledges and agrees that he shall not accrue any such vacation or sick leave
benefits during the Employment Period. Executive is authorized to take paid time
off provided he meets his professional and productivity obligations to the
Company as determined by the President. Executive is to coordinate time off with
the President.

                    (iv) Stock Options. Executive shall be entitled to receive a
Non-Qualified Stock Option grant to buy 125,000 shares of New Frontier common
stock, priced at 110% of the closing price on the Effective Date and under all
other terms and conditions of the New Frontier’s Stock Option Plan in effect at
the time of the grant.

--------------------------------------------------------------------------------



                    (v) Car Allowance. During the Employment Period, the
Executive shall be entitled to a $500 a month car allowance, in accordance with
New Frontier’s car allowance policy, in lieu of expenses associated with the
operation of his automobile.

                    (vi) Relocation Assistance and Signing Incentive. Executive
shall be paid $25,000 for expenses related to the relocation of Executive’s
residence in south Denver to a residence within a reasonable distance of New
Frontier’s corporate offices and as a signing incentive. This amount shall be
payable to Executive upon his relocation.

                    (vii) Discretionary Bonus. In addition to Executive’s Base
Salary, the Compensation Committee of the Board of Directors of New Frontier
(the “New Frontier Board”) may, in its sole discretion, award cash bonuses
annually to Executive, if at all, in an aggregate amount of up to one hundred
percent (100%) of Executive’s Base Salary, less standard deductions and
withholdings.

                    (viii) Other Benefits. During the Employment Period,
Executive shall be entitled to such health insurance and other benefits, as are
provided generally to other executives at New Frontier, in accordance with the
policies, programs and practices of New Frontier which are in effect from time
to time after the Effective Date.

      3. EARLY TERMINATION OF EMPLOYMENT.

            A. DEATH OR DISABILITY. Executive’s employment shall terminate
automatically upon the death of Executive. Executive’s employment may be
terminated upon the reasonable and good faith determination of the Board that
Executive is disabled. For purposes of this Agreement, Executive shall be deemed
“disabled” if he is unable, as a result of incapacity due to mental or physical
condition or illness, to perform the material functions of his job, even with
reasonable accommodation, for a total of 90 days out of any 6 month period.

            B. CAUSE. New Frontier may terminate Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean and be limited to (i) the conviction of Executive for committing an act of
fraud, embezzlement, theft or other act constituting a crime, or the guilty or
nolo contendere plea of Executive to such a crime; (ii) fraudulent conduct or an
act of dishonesty or breach of trust on the part of Executive in connection with
New Frontier’s business or the business of any of its subsidiaries; (iii)
material violation of any New Frontier policy instituted to protect New Frontier
or its employees; (iv) material failure, neglect, or refusal by Executive
properly to discharge, perform or observe any or all of Executive’s job duties,
provided Executive has been given written notice of such failure, neglect or
refusal, and has not cured such within 10 days thereafter; (v) material breach
of any of the representations, warranties or covenants set forth in this
Agreement.

            C. WITHOUT CAUSE. New Frontier may terminate Executive’s employment
during the Employment Period without cause.

      In the event that New Frontier (i) terminates Executive’s employment
without cause, (ii) materially diminishes Executive’s position or
responsibilities, (iii) or otherwise materially breaches this Agreement, or in
the event that there is a change in control as defined in Section 5 herein, New
Frontier shall honor its payment obligations to Executive, Executive shall not
be required to provide further services to New Frontier under this Agreement,
and Executive shall be free to seek employment elsewhere without regard to
whether any prospective employer is a competitor of New Frontier. However, in
the event that Executive becomes employed elsewhere during the term of this
Agreement, his compensation from such other employment shall be applied toward
the mitigation of New Frontier’s payment obligations hereunder.

            D. NOTICE OF TERMINATION. Any termination (whether based on
disability, with cause or without cause) shall be communicated by a written
Notice of Termination to the other party, and may be sent via first class mail,
facsimile transmission, email or personal delivery.

            E. DATE OF TERMINATION. “Date of Termination” shall mean: (i) the
date of transmission of the Notice of Termination by facsimile, email or
personal delivery, or (ii) three calendar days after the date of mailing by
first class mail, or (iii) if Executive’s employment is

--------------------------------------------------------------------------------



terminated by reason of Executive’s death, the Date of Termination shall be the
date of death of Executive.

      4. OBLIGATIONS OF NEW FRONTIER UPON EARLY TERMINATION.

            A. WITHOUT CAUSE. If during the Employment Period, New Frontier
shall terminate Executive’s employment without cause, then New Frontier shall
provide to Executive the following:

                    (i) New Frontier shall pay to Executive, within thirty days
after the Date of Termination, any accrued base salary, vacation pay, expense
reimbursement and any other entitlements accrued by Executive under Section
2(B), to the extent not previously paid (the sum of the amounts described in
this subsection shall be hereinafter referred to as the “Accrued Obligations”).

                    (ii) New Frontier shall continue to pay to Executive, in
regular bi-weekly installments, Executive’s Base Salary under the Agreement for
the duration of the Employment Period and New Frontier shall pay Executive any
applicable bonus payments under Section 2(B)(vii). If Executive commences
employment with another employer, or if Executive engages in other work for
compensation, then New Frontier’s obligation to pay bi-weekly installments shall
be reduced or eliminated to the extent Executive receives compensation from the
other employer or work.

                    (iii) New Frontier shall continue to provide benefits to
Executive at least equal to those which would have been provided to him in
accordance with the plans, programs, practices and policies which are generally
applicable to other peer executives, for the duration of the Employment Period.
If Executive commences employment with another employer and is eligible to
receive medical or other welfare benefits under another employer-provider plan,
the medical and other welfare benefits to be provided by New Frontier as
described herein shall terminate.

            B. DEATH. If Executive’s employment is terminated by reason of the
death of Executive during the Employment Period, this Agreement shall terminate
without further obligation by New Frontier to Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations (which shall
be paid to Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within thirty days after the Date of Termination).

            C. CAUSE. If Executive’s employment shall be terminated for Cause,
this Agreement shall terminate without any further obligations to Executive
whatsoever, other than any obligations which may be required by law. To the
extent New Frontier is required by law to make payment to Executive based on an
accrued obligation, such payment shall be made within thirty days after the Date
of Termination.

            D. RESIGNATION. If Executive resigns his employment with New
Frontier, this Agreement shall terminate without any further obligations to
Executive whatsoever, other than any obligations which may be required by law.
To the extent New Frontier is required by law to make payment to Executive based
on an accrued obligation, such payment shall be made within thirty days after
the Date of Termination.

            E. DISABILITY. If Executive’s employment shall be terminated by
reason of Executive’s Disability during the Employment Period, this Agreement
shall terminate without further obligation to Executive, other than for payment
of Accrued Obligations. Accrued Obligations shall be paid to Executive in a lump
sum in cash within thirty days after the Date of Termination.

      5. CHANGE IN CONTROL.

      In the event of a “Change in Control” (as defined in this Section 5) of
New Frontier during the Employment Period, the Executive may terminate his
employment with New Frontier by giving 30 days’ notice thereof within six months
after the occurrence of such Change in Control. A “Change in Control” of New
Frontier shall be deemed to have occurred as of the first day that any one or
more of the following conditions shall have occurred:

            A. Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”), becomes the
“beneficial owner” (as defined in Rule 13-d under the Act), directly or
indirectly, of securities representing more than fifty percent (50%) of the
total voting power represented by New Frontier’s then outstanding voting
securities;

--------------------------------------------------------------------------------



            B. A change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (a) are directors of New Frontier as
of the date hereof, or (b) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of New Frontier); or

             C. New Frontier merges or consolidates with any other corporation
after which a majority of the shares of the resulting entity are not held by the
shareholders of New Frontier prior to the merger, or New Frontier adopts, and
the stockholders approve, if necessary, a plan of complete liquidation of New
Frontier, or New Frontier sells or disposes of substantially all of its assets.

      6. CONFIDENTIAL INFORMATION.

            A. CONFIDENTIAL INFORMATION. As used in this Agreement,
“Confidential Information” includes, without limitation, design information,
manufacturing information, business, financial, and technical information, sales
and processing information, product information, customer lists, vendors, vendor
lists, pricing information, corporation and, corporation and personal business
opportunities, software, computer disks or files, or any other electronic
information of any kind, Rolodex cards or other lists of names, addresses or
telephone numbers, financial information, projects, potential projects, current
projects, projects in development and future projects, forecasts, plans,
contracts, releases, and other documents, materials, writings or information,
including those which are prepared, developed or created by Executive, or which
come into the possession of Executive by any means or manner, and which relate
directly or indirectly to New Frontier or any of its owners, predecessors,
successors, subsidiaries, affiliates, and its shareholder, directors and
officers (all of the above collectively referred to as “Confidential
Information”). Confidential Information includes information developed by
Executive in the course of Executive’s services for New Frontier, as well as
other Confidential Information to which Executive may have access in connection
with Executive’s services. Confidential Information also includes the
confidential information of other individuals or entities with which New
Frontier has a business relationship. Confidential Information shall not include
any information (a) which is in the public domain or which enters the public
domain through no act of omission of Executive or (b) which was in the
possession of Executive prior to the commencement of his employment with New
Frontier. For purposes of this Section 6, the term “New Frontier” shall include
all of its predecessors, subsidiaries and affiliates.

             B. DUTY OF CONFIDENTIALITY. Executive will maintain in confidence
and will not, directly or indirectly, disclose or use (or allow others working
with or related to Executive to disclose or use), either during or after the
term of this Agreement, any Confidential Information belonging to New Frontier,
whether in oral, written, electronic or permanent form, except solely to the
extent necessary to perform services on behalf of New Frontier. Upon termination
of this Agreement, or at the request of New Frontier prior to its termination,
Executive shall deliver forthwith to New Frontier all original Confidential
Information (and all copies thereof) in Executive’s possession or control
belonging to New Frontier and all tangible items embodying or containing
Confidential Information.

            C. DOCUMENTS, RECORDS, ETC. All documents, records, data, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by New Frontier or are produced by
Executive in connection with Executive’s services will be and remain the sole
property of New Frontier. Executive will return to New Frontier forthwith all
such materials and property upon the termination of this Agreement or sooner if
requested by New Frontier.

            D. ASSIGNMENT OF RIGHTS. Executive shall make full and prompt
disclosure to New Frontier of any and all designs, intellectual property,
software, inventions, discoveries, or improvements (individually and
collectively, “Inventions”) made by Executive as a result or product of his
employment relationship with New Frontier. Executive hereby assigns to New
Frontier without additional compensation the entire worldwide right, title and
interest in and to such Inventions, and related intellectual property rights and
without limitation all copyrights, copyright renewals or reversions, trademarks,
trade names, trade dress rights, industrial design, industrial model,
inventions,

--------------------------------------------------------------------------------



priority rights, patent rights, patent applications, patents, design patents and
any other rights or protections in connection therewith or related thereto, for
exploitation in any form or medium, of any kind or nature whatsoever, whether
now known or hereafter devised. To the extent that any work created by Executive
can be a work for hire pursuant to U.S. Copyright Law, the parties deem such
work a work for hire and Executive should be considered the author thereof.
Executive shall, at the request of New Frontier, without additional compensation
from time to time execute, acknowledge and deliver to New Frontier such
instruments and documents as New Frontier may require to perfect, transfer and
vest in New Frontier the entire right, title and interest in and to such
inventions. In the event that Executive does not timely perform such
obligations, Executive hereby makes New Frontier and its officers his attorney
in fact and gives them the power of attorney to perform such obligations and to
execute such documents on Executive’s behalf. Executive shall cooperate with New
Frontier upon New Frontier’s request and at New Frontier’s cost but without
additional compensation in the preparation and prosecution of patent, trademark,
industrial design and model, and copyright applications worldwide for protection
of rights to any Inventions.

            E. INJUNCTIVE RELIEF. Executive acknowledges that a violation or
attempted violation on Executive’s part of any agreement in this Section 6 may
cause irreparable damage to New Frontier, and accordingly, Executive agrees that
New Frontier shall be entitled as a manner of right to an injunction from any
court of competent jurisdiction restraining any violation or further violation
of such agreement by Executive; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies that New Frontier may
have. Terms and agreements set forth in this Section 6 shall survive the
expiration or termination of this Agreement for any reason. The existence of any
claim of Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by New Frontier of the covenants
contained in this Agreement.

       7. NON-COMPETE; NON-SOLICITATION

            A. NON-COMPETE. Except as is set forth below, for a period
commencing on the Effective Date hereof and ending on the date that Executive
ceases to be employed by New Frontier, (the “Non-Competition Period”), Executive
shall not, directly or indirectly, either for himself or any other person, own,
manage, control, materially participate in, invest in, permit his name to be
used by, act as consultant or advisor to, render material services for (alone or
in association with any person, firm, corporation or other business
organization) or otherwise assist in any manner any business which is then a
provider of adult pay-per-view television services in the US., or is otherwise a
substantial competitor of New Frontier’s business at the date that Executive
ceases to be employed by New Frontier (collectively, a “Competitor”); provided,
however, that the restrictions set forth above shall immediately terminate and
shall be of no further force or effect (i) in the event of a default by New
Frontier of the performance of any of the obligations hereunder, which default
is not cured within ten (10) days after notice thereof, (ii) if Executive’s
employment has been terminated by New Frontier without Cause, or (iii) Executive
ceases to be employed after a Change In Control. Nothing herein shall prohibit
Executive from being a passive owner of not more than five percent (5%) of the
equity securities of a publicly-traded enterprise which is a competitor of a
substantial portion of New Frontier’s business, so long as he has no active
participation in the business of such enterprise. For purposes of this Section
7, the term “New Frontier” shall include its affiliates and subsidiaries.

             B. NON-SOLICITATION. During the Non-Competition Period and for one
year thereafter, Executive shall not, directly or indirectly, (i) induce or
attempt to induce or aid others in inducing anyone working at New Frontier to
cease working at New Frontier, or in any way interfere with the relationship
between New Frontier and anyone working at New Frontier except in the proper
exercise of Executive’s authority or (ii) in any way interfere with the
relationship between New Frontier and any customer, supplier, licensee or other
business relation of New Frontier.

            C. SCOPE. If, at the time of enforcement of this Section 7, a court
shall hold that the duration, scope, area or other restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

             D. INDEPENDENT AGREEMENT. The covenants made in this Section 7
shall be construed as an agreement independent of any other provisions of this
Agreement, and shall survive

--------------------------------------------------------------------------------



the termination of this Agreement. Moreover, the existence of any claim or cause
of action of Executive against New Frontier, whether or not predicated upon the
terms of this Agreement, shall not constitute a defense to the enforcement of
these covenants.

      8. ARBITRATION.

       No dispute between New Frontier (or any of its officers, directors,
employees, subsidiaries, affiliates or parent corporation) and Executive, which
is in any way related to the employment of Executive (including but not limited
to claims of wrongful termination; racial, sexual or other discrimination or
harassment; defamation; and other employment-related claims or allegations)
shall be the subject of a lawsuit filed in state or federal court. Instead, any
such dispute shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) or any other individual or organization on which
the parties agree or which a court may appoint. It is understood that both sides
are hereby waiving the right to a jury trial.

       The arbitration shall be initiated in Boulder, Colorado and shall be
administered by AAA under its commercial arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto. If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within six months of the act or omission which gives rise to the claim. Each
party shall be entitled to take any discovery as is permitted by the Arbitrator.
In determining the extent of discovery, the Arbitrator shall exercise
discretion, but shall consider the expense of the desired discovery and the
importance of the discovery to a just adjudication.

      The Arbitrator shall render an award which conforms to the facts, as
supported by competent evidence (except that the Arbitrator may accept written
declarations under penalty of perjury, in addition to live testimony), and the
law as it would be applied by a court sitting in the state of Colorado. The cost
of arbitration shall be advanced equally by the parties; however, the Arbitrator
shall have the power, in his discretion, to award some or all of the costs of
arbitration and reasonable attorneys’ fees to the prevailing party. Any party
may apply to a court of competent jurisdiction for entry of judgment on the
arbitration award.

      9. NO CONFLICTING OBLIGATIONS OF EXECUTIVE.

      Executive represents and warrants that he is not subject to any duties or
restrictions under any prior agreement with any previous employer or other
person or entity, and that he has no rights or obligations which may conflict
with the interests of New Frontier or with the performance of Executive’s duties
and obligations under this Agreement. Executive agrees to notify New Frontier
immediately if any such conflicts occur in the future.

      Notwithstanding the above, either New Frontier or Executive may file with
an appropriate state of federal court a claim for injunctive relief in any case
where the filing party seeks provisional injunctive relief or where permanent
injunctive relief is not available in arbitration. The filing of a claim for
injunctive relief in state or federal court shall not allow either party to
raise any other claim outside of arbitration.

      10. SUCCESSORS.

            A. This Agreement is personal to Executive and shall not be
assignable by Executive.

      B. This Agreement shall inure to the benefit of New Frontier and its
successors and assigns. Upon written approval by Executive, New Frontier may
assign this Agreement to any successor or affiliated entity, subsidiary,
sibling, or parent company.

       11. MISCELLANEOUS

             A. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to the principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement contains the full and
complete understanding between the parties hereto and supersedes all prior
understandings, whether written or oral pertaining to the subject matter hereof.
This Agreement may

--------------------------------------------------------------------------------



not be amended or modified otherwise than by written agreement executed by
Executive and by the designated representative of the Board.

            B. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or by facsimile,
or by email, or by hand delivery to such address as either party shall have
furnished to the other in writing in accordance herewith.

            C. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

            D. New Frontier may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

            E. The failure of either party to insist upon strict compliance with
any provision of this Agreement, or the failure to assert any right either party
may have hereunder, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

             IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand
and, pursuant to the authorization from its Board of Directors, New Frontier has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

NEW FRONTIER MEDIA, INC.
A Colorado Corporation      EXECUTIVE By       /s/ Michael Weiner, CEO      
    

--------------------------------------------------------------------------------

          Michael Weiner, CEO                By       /s/ Ira Bahr      
    

--------------------------------------------------------------------------------

          Ira Bahr          



Date:       1-20-06              
        

--------------------------------------------------------------------------------

     Date:       1-20-06              
        

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank]

--------------------------------------------------------------------------------